Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement among Species A-C , as set forth in the Office action mailed on November 5, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of among Species is withdrawn.  Claims 12-13, directed to Species B-C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-13 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Chung on February 16, 2022 and further confirmed via email on February 28, 2022.
The application has been amended as follows: 
Claim 12.  The endoscope system according to claim 10, wherein the insertion portion comprises , the insertion portion surface, and wherein the recess portion and the plate surface are configured to guide flowing through the opening a circumferential direction of the frame. 
Claim 13.  The endoscope system according to claim 10, wherein the insertion portion comprises , the insertion portion surface and extending in a circumferential direction along the outer circumference of the insertion portion surface; wherein the projecting portion and the plate surface are configured to guide flowing through the opening a circumferential direction of the frame. 
Claim 14 is canceled.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 10 of the instant invention comprising inter alia a hood for an endoscope, wherein the endoscope comprises: an insertion portion having an insertion portion surface defining an opening through which a fluid flows from the insertion portion in a first direction; and an optical element provided on the insertion portion surface, and wherein the hood comprises: a frame provided circumferentially around the first direction and extending along the first direction between a proximal side and a distal side of the frame; and a plate surface extending from a portion of an inner circumferential surface of the frame between the proximal side and the distal side of the frame, wherein the plate surface defines at least one hood opening, and wherein the plate surface is configured to redirect the fluid flowing in the first direction through the opening of the insertion portion surface through the at least one hood opening in one or more directions towards the frame and away from the optical element. 
The prior art of record fails to disclose a hood for an endoscope wherein a plate surface extending from a portion of an inner circumferential surface of the frame of the hood is configured to redirect the fluid flowing in the first direction through the opening of the insertion portion surface through the at least one hood opening in one or more directions towards the frame and away from the optical element.  Wake (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
2/28/2022